            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

EDWARD LEE BROWN                                                PLAINTIFF

v.                       No. 3:18-cv-177-DPM-JTR

STACY WARE JAMES, et al.                                   DEFENDANTS

                                   ORDER
     The Court concludes that this case would benefit from a
Scheduling Order and appointed counsel. Both will help achieve a fair
and orderly disposition on the merits. A Final Scheduling Order will
issue. Magistrate Judge Ray will appoint counsel, and the Court's
referral   to   him to    handle    all   pretrial   matters   (including a
recommendation on any potentially dispositive motion) remains in
place.
     So Ordered.


                                          D .P. Marshall jf
                                          United States District Judge
